Exhibit 10.3

MANAGEMENT AGREEMENT

This MANAGEMENT AGREEMENT, dated as of September 29, 2009, is made and entered
into by and among COLONY FINANCIAL, INC., a Maryland corporation (the
“Company”), COLONY FINANCIAL TRS, LLC, a Delaware limited liability company (the
“TRS”) and COLONY FINANCIAL MANAGER, LLC, a Delaware limited liability company
(the “Manager”).

WHEREAS, the Company is a newly organized corporation that intends to elect to
be taxed as a real estate investment trust (“REIT”) for U.S. federal income tax
purposes;

WHEREAS, the TRS is a wholly owned subsidiary of the Company; and

WHEREAS, the Company, the TRS and each of the other Subsidiaries (as defined
below) desire to retain the Manager to provide certain management and advisory
services to them on the terms and conditions hereinafter set forth, and the
Manager desires to be retained to provide such services upon the terms and
conditions hereof.

NOW, THEREFORE, for the mutual promises made herein and in the other agreements
executed by the parties concurrently herewith or contemplated hereby, and other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

Section 1. Definitions. The following terms have the following meanings assigned
to them:

(a) “Additional Underwriting Discount” means (i) the Manager Conditional
Reimbursement Right, plus (ii) the Conditional Payments as defined in
Section 2(d) of the IPO Underwriting Agreement, in each case to the extent paid
by the Company.

(b) “Affiliate” means, with respect to any Person, (i) any other Person directly
or indirectly controlling, controlled by, or under common control with such
other Person, (ii) any executive officer, general partner or employee of such
Person, (iii) any member of the board of directors or board of managers (or
bodies performing similar functions) of such Person, and (iv) any legal entity
for which such Person acts as an executive officer or general partner.

(c) “Agreement” means this Management Agreement, as amended, restated or
supplemented from time to time.

(d) “Bankruptcy” means, with respect to any Person, (a) the filing by such
Person of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other federal, state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors,
(c) the expiration of 90 days after the filing of an involuntary petition under
Title 11 of the Unites States Code, an application for the appointment of a
receiver for a material portion of the assets of such Person, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other federal, state or foreign insolvency law, provided that
the same shall not have been vacated, set aside or stayed within such 90-day
period or (d) the entry against it of a final and non-appealable order for
relief under any bankruptcy, insolvency or similar law now or hereinafter in
effect.

(e) “Base Management Fee” means a fee equal to 1.50% of the Company’s
Stockholders’ Equity per annum, calculated and payable quarterly in arrears in
cash.



--------------------------------------------------------------------------------

(f) “Board of Directors” means the Board of Directors of the Company.

(g) “Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Colony Capital” means Colony Capital, LLC, a Delaware limited liability
company.

(j) “Colony Capital Change of Control” means any merger, consolidation, share
exchange, business combination, issuance of securities, direct or indirect
acquisition of securities, tender offer, exchange offer or other similar
transaction or series of related transactions in which (A) any Person or “Group”
(as defined in the Exchange Act and the rules promulgated thereunder) of
Persons, other than Affiliates of Colony Capital, directly or indirectly
acquires actual ownership of securities representing more than 50% of the
outstanding securities of any class of voting securities of Colony Capital,
or (B) Colony Capital issues securities representing more than 50% of the
outstanding securities of any class of voting securities of Colony Capital to
any Person or “Group” (as defined in the Exchange Act and the rules promulgated
thereunder) of Persons which is not an Affiliate of Colony Capital; provided,
however, that Colony Capital Change of Control shall not include any public
offering of the capital stock or other voting securities of Colony Capital.

(k) “Common Stock” means the common stock, par value $0.01, of the Company.

(l) “Company Account” shall have the meaning set forth in Section 5 of this
Agreement.

(m) “Company Parties” means the Company, the TRS and any other Subsidiaries.

(n) “Company Percentage” shall have the meaning set forth in Section 8(e)(i) of
this Agreement.

(o) “Conditional Payment Period” shall have the meaning set forth in
Section 19(b) of this Agreement.

(p) “Core Earnings” means the net income (loss), computed in accordance with
GAAP, excluding (i) non-cash equity compensation expense, (ii) the expenses
incurred in connection with the formation of the Company and the Initial Public
Offering, including the initial underwriting discounts and commissions and the
Additional Underwriting Discount, (iii) the Incentive Fee, (iv) real estate
depreciation and amortization, (v) any unrealized gains or losses or other
non-cash items that are included in net income for the applicable reporting
period, regardless of whether such items are included in other comprehensive
income or loss, or in net income, and (vi) one-time events pursuant to changes
in GAAP and certain non-cash charges, in each case after discussions between the
Manager and the Independent Directors and approved by a majority of the
Independent Directors.

For the avoidance of doubt, the exclusion of real estate depreciation and
amortization from the calculation of Core Earnings shall only apply to Target
Assets consisting of debt investments related to real estate to the extent that
the Company forecloses upon the property or properties underlying such debt
investments.

(q) “Covered Person” shall have the meaning set forth in Section 12(b) of this
Agreement.

 

2



--------------------------------------------------------------------------------

(r) “Effective Termination Date” shall have the meaning set forth in
Section 13(a) of this Agreement.

(s) “Excess Funds” shall have the meaning set forth in Section 2(l) of this
Agreement.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Expenses” shall have the meaning set forth in Section 10(a) of this
Agreement.

(v) “GAAP” means generally accepted accounting principles, as applied in the
United States.

(w) “Governing Instruments” means, with regard to any entity, the articles of
incorporation and bylaws in the case of a corporation, certificate of limited
partnership (if applicable) and the partnership agreement in the case of a
general or limited partnership, the articles of formation and the operating
agreement in the case of a limited liability company, the trust instrument in
the case of a trust, or similar governing documents, in each case as amended
from time to time.

(x) “Incentive Fee” means the incentive management fee calculated and payable
with respect to each calendar quarter (or part thereof that this Agreement is in
effect) in arrears in an amount, not less than zero, equal to the difference
between (1) the product of (a) 20% and (b) the difference between (i) Core
Earnings of the Company on a rolling four-quarter basis and before the Incentive
Fee for the current quarter, and (ii) the product of (A) the weighted average of
the issue price per share of the Common Stock of all of the Company’s offerings
of Common Stock multiplied by the weighted average number of shares of Common
Stock outstanding (including, for the avoidance of doubt, any restricted shares
of Common Stock and any other shares of Common Stock underlying awards granted
under one or more of the Company’s equity incentive plans) in such quarter, and
(B) 8%, and (2) the sum of any Incentive Fee paid to the Manager with respect to
the first three calendar quarters of such previous four quarters; provided,
however, that no Incentive Fee shall be payable with respect to any calendar
quarter unless Core Earnings is greater than zero for the most recently
completed 12 calendar quarters, or the number of completed calendar quarters
since the closing date of the Initial Public Offering, whichever is less.

For purposes of calculating the Incentive Fee prior to the completion of a
12-month period during the term of this Agreement, Core Earnings shall be
calculated on the basis of the number of days that this Agreement has been in
effect on an annualized basis.

For the avoidance of doubt, the Company’s payment of the Additional Underwriting
Discount shall not be an expense of the Company pursuant to GAAP and therefore,
shall not affect the calculation of the Incentive Fee (or the calculation of
Core Earnings for purposes of the Incentive Fee).

If the Effective Termination Date does not correspond to the end of a fiscal
quarter, the Manager’s Incentive Fee shall be calculated for the period
beginning on the day after the end of the fiscal quarter immediately preceding
the Effective Termination Date and ending on the Effective Termination Date,
which Incentive Fee shall be calculated using Core Earnings for the 12-month
period ending on the Effective Termination Date.

(y) “Independent Directors” means the members of the Board of Directors who are
not officers or employees of the Manager or any Person directly or indirectly
controlling or controlled by the Manager, and who are otherwise “independent” in
accordance with the NYSE’s corporate governance listing standards (or the rules
of any other national securities exchange on which the Common Stock is listed).

 

3



--------------------------------------------------------------------------------

(z) “Initial Public Offering” means the Company’s sale of Common Stock to the
public through underwriters pursuant to the Company’s Registration Statement on
Form S-11 (No. 333-160323).

(aa) “Initial Term” shall have the meaning set forth in Section 13(a) of this
Agreement.

(bb) “Investment Advisory Agreement” means the Investment Advisory Agreement by
and between the Manager and Colony Capital, dated as of the date hereof,
pursuant to which the Manager will be provided access to, among other things,
Colony Capital’s portfolio management, asset valuation, risk management and
asset management services as well as administration services addressing legal,
compliance, investor relations and information technologies.

(cc) “Investment Allocation Agreement” means the Investment Allocation Agreement
by and among the Company, the Manager and Colony Capital, dated as of the date
hereof, to establish certain policies relating to the allocation of investment
opportunities by Colony Capital, the Manager or any of their respective
affiliates in assets that are substantially similar to the Target Assets of the
Company.

(dd) “Investment Company Act” means the Investment Company Act of 1940, as
amended.

(ee) “Investment Committee” shall have the meaning set forth in Section 2(k) of
this Agreement.

(ff) “Investment Guidelines” shall have the meaning set forth in Section 2(b)(i)
of this Agreement.

(gg) “Investments” means the investments of the Company and the Subsidiaries.

(hh) “IPO Underwriting Agreement” means the Underwriting Agreement, dated
September 23, 2009, by and among the Company, the Manager and the underwriters
of the Initial Public Offering.

(ii) “Last Appraiser” shall have the meaning set forth in Section 9(d) of this
Agreement.

(jj) “Majority-Owned Affiliate” means an Affiliate of a Person (i) that is
directly or indirectly controlled by such Person and (ii) in which such Person
directly or indirectly owns securities representing more than 50% of the
outstanding securities of any class of voting securities of such Affiliate.

(kk) “Manager Change of Control” means the sale, lease, transfer or other
disposition, in one or a series of related transactions, of interests in the
Manager which will transfer to any Person other than an Affiliate of Colony
Capital the power to direct or control the Manager; provided, however, that
Manager Change of Control shall not include (i) any public offering of the
equity interests of the Manager, or (ii) any assignment of this Agreement by the
Manager as permitted hereby and in accordance with the terms hereof.

(ll) “Manager Conditional Reimbursement Right” shall have the meaning set forth
in Section 19(b) of this Agreement.

(mm) “Manager Offering Payments” shall have the meaning set forth in
Section 19(a) of this Agreement.

(nn) “Monitoring Services” shall have the meaning set forth in Section 2(b) of
this Agreement.

 

4



--------------------------------------------------------------------------------

(oo) “Notice of Proposal to Negotiate” shall have the meaning set forth in
Section 13(a) of this Agreement.

(pp) “NYSE” means the New York Stock Exchange Euronext.

(qq) “Performance Hurdle Rate” shall have the meaning set forth in Section 19(b)
of this Agreement.

(rr) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

(ss) “Portfolio Management Services” shall have the meaning set forth in
Section 2(b) of this Agreement.

(tt) “REIT” shall have the meaning set forth in the recitals of this Agreement.

(uu) “Renewal Term” shall have the meaning set forth in Section 13(a) of this
Agreement.

(vv) “SEC” means the U.S. Securities and Exchange Commission.

(ww) “Securities Act” means the Securities Act of 1933, as amended.

(xx) “Stockholders’ Equity” means:

(i) the sum of:

(x) the net proceeds from all issuances of the Company’s equity securities since
inception (allocated on a pro rata daily basis for such issuances during the
fiscal quarter of any such issuance), plus

(y) the Company’s retained earnings at the end of the most recently completed
calendar quarter (as determined in accordance with GAAP, adjusted to exclude any
non-cash equity compensation expense incurred in current or prior periods), less

(ii) any amount that the Company pays for repurchases of Common Stock since
inception.

Notwithstanding anything else herein to the contrary, Stockholders’ Equity shall
exclude (A) any unrealized gains and losses and other non-cash items that have
impacted Stockholders’ Equity as reported in the Company’s financial statements
prepared in accordance with GAAP, (B) the effect of any gains or losses from
one-time events pursuant to changes in GAAP and certain other non-cash items not
otherwise described in this provision, in each case after discussions between
the Manager and the Independent Directors and approval by a majority of the
Independent Directors and (C) the portion of the net proceeds of the Company’s
Initial Public Offering and the concurrent private placement that have not yet
been initially invested in the Target Assets.

(yy) “Subsidiary” means a corporation, limited liability company, partnership,
joint venture or other entity or organization of which: (a) the Company or any
other subsidiary of the Company is a general partner or managing member; or
(b) voting power to elect a majority of the board of directors,

 

5



--------------------------------------------------------------------------------

trustees or others performing similar functions with respect to such entity or
organization is held by the Company or by any one or more of the Company’s
subsidiaries.

(zz) “Target Assets” means the assets that the Company may from time to time
own, acquire or invest in, including the types of assets described as the
Company’s target assets in the Company’s Registration Statement on Form S-11
relating to the Initial Public Offering or any periodic report filed by the
Company from time to time with the SEC, together with any other assets that the
Manager or the Board of Directors determinates from time to time will be a
target asset or potential investment of the Company.

(aaa) “Termination Fee” shall have the meaning set forth in Section 13(b) of
this Agreement.

(bbb) “Termination Notice” shall have the meaning set forth in Section 13(a) of
this Agreement.

(ccc) “Treasury Regulations” means the regulations promulgated under the Code,
as amended from time to time.

(ddd) “TRS Percentage” shall have the meaning set forth in Section 8(e)(ii) of
this Agreement.

(eee) “Valuation Notice” shall have the meaning set forth in Section 9(d) of
this Agreement.

(fff) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.

(ggg) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words include, includes
and including shall be deemed to be followed by the phrase “without limitation.”

Section 2. Appointment and Duties of the Manager.

(a) The Company, the TRS and each of the other Subsidiaries hereby appoint the
Manager to manage the assets and the day-to-day operations of the Company, the
TRS and the other Subsidiaries subject to the terms and conditions set forth in
this Agreement and the Manager hereby agrees to use its commercially reasonable
efforts to perform each of the duties set forth herein except where a higher
standard of care is specified in this Agreement, in which case such higher
standard of care shall apply. The appointment of the Manager shall be exclusive
to the Manager except to the extent that the Manager otherwise agrees, in its
sole and absolute discretion, and except to the extent that the Manager elects,
in accordance with the terms of this Agreement, to cause the duties of the
Manager hereunder to be provided by third parties.

(b) The Manager, in its capacity as manager of the assets and the day-to-day
operations of the Company and the Subsidiaries, at all times will be subject to
the supervision of the Board of Directors and the Manager will have only such
functions and authority as the Company may delegate to it including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby. The Manager, in consultation with the Company’s Chief Financial
Officer, will be responsible for the day-to-day operations of the Company and
the Subsidiaries and will perform (or cause to be performed) such services and
activities relating to the assets and operations of the Company and the
Subsidiaries as may be appropriate, including, without limitation:

 

6



--------------------------------------------------------------------------------

(i) serving as the Company’s and the Subsidiaries’ consultant with respect to
the periodic review of the investment guidelines and other parameters for the
Investments, financing activities and operations, which review shall occur no
less often than annually, any modification to which shall be approved by a
majority of the Independent Directors (such guidelines as initially approved and
attached hereto as Exhibit A, as the same may be modified, supplemented or
waived with such approval, the “Investment Guidelines”);

(ii) identifying, investigating, analyzing and selecting possible investment
opportunities and acquiring, negotiating, monitoring, financing, retaining,
selling, restructuring or disposing of Investments consistent with the
Investment Guidelines;

(iii) with respect to prospective purchases, sales or exchanges of Investments,
conducting negotiations on behalf of the Company and the Subsidiaries with
sellers, purchasers, trustees, primary dealers, custodians and brokers and, if
applicable, their respective agents and representatives;

(iv) negotiating and entering into, on behalf of the Company and the
Subsidiaries, bank credit facilities, repurchase agreements, interest rate swap
agreements, agreements relating to borrowings under programs established by the
U.S. Government and/or any agencies thereunder and other agreements and
instruments required for the Company and the Subsidiaries to conduct their
business;

(v) engaging and supervising, on behalf of the Company and the Subsidiaries and
at the Company’s expense, independent contractors that provide investment
banking, securities brokerage, mortgage brokerage, other financial services, due
diligence services, underwriting review services, legal and accounting services,
and all other services (including transfer agent and registrar services) as may
be required relating to the Company’s and the Subsidiaries’ operations or
Investments (or potential investments);

(vi) advising on, preparing, negotiating and entering into, on behalf of the
Company and the Subsidiaries, applications and agreements relating to programs
established by the U.S. Government and/or any agencies thereunder;

(vii) coordinating and managing operations of any joint venture or co-investment
interests held by the Company and the Subsidiaries and conducting all matters
with the joint venture or co-investment partners;

(viii) providing executive and administrative personnel, office space and office
services required in rendering services to the Company and the Subsidiaries,
including, without limitation, office space for any persons who are employed
directly by the Company or its Subsidiaries and who are not simultaneously
employed by the Manager or any of its Affiliates;

(ix) administering the day-to-day operations and performing and supervising the
performance of such other administrative functions necessary to the management
of the Company and the Subsidiaries as may be agreed upon by the Manager and the
Board of Directors, including, without limitation, the services in respect of
any equity incentive plans, the collection of revenues and the payment of the
debts and obligations of the Company and the Subsidiaries and maintenance of
appropriate computer services to perform such administrative functions;

(x) communicating on behalf of the Company and the Subsidiaries with the holders
of any of their equity or debt securities as required to satisfy the reporting
and other requirements of any governmental bodies or agencies or trading markets
and to maintain effective relations with such holders,

 

7



--------------------------------------------------------------------------------

including website maintenance, logo design, analyst presentations, investor
conferences and annual meeting arrangements;

(xi) counseling the Company in connection with policy decisions to be made by
the Board of Directors;

(xii) evaluating and recommending to the Board of Directors hedging strategies
and engaging in hedging activities on behalf of the Company and the
Subsidiaries, consistent with such strategies as modified from time to time,
while maintaining the Company’s qualification as a REIT and within the
Investment Guidelines;

(xiii) counseling the Company regarding the maintenance of its qualification as
a REIT and monitoring compliance with the various REIT qualification tests and
other rules set forth in the Code and Treasury Regulations thereunder and using
commercially reasonable efforts to cause the Company to qualify as a REIT for
tax purposes;

(xiv) counseling the Company and the Subsidiaries regarding the maintenance of
their exemptions from the status of an investment company required to register
under the Investment Company Act, monitoring compliance with the requirements
for maintaining such exemptions and using commercially reasonable efforts to
cause them to maintain such exemptions from such status;

(xv) furnishing reports and statistical and economic research to the Company and
the Subsidiaries regarding their activities and services performed for the
Company and the Subsidiaries by the Manager;

(xvi) monitoring the operating performance of Investments and providing periodic
reports with respect thereto to the Board of Directors, including comparative
information with respect to such operating performance and budgeted or projected
operating results;

(xvii) investing and reinvesting on behalf of the Company and the Subsidiaries
any money and securities of the Company and the Subsidiaries (including
investing in short-term Investments pending investment in other Investments,
payment of fees, costs and expenses and payment of dividends or distributions to
stockholders and partners of the Company and the Subsidiaries) and advising the
Company and the Subsidiaries as to their capital structure and capital raising;

(xviii) causing the Company and the Subsidiaries to retain qualified accountants
and legal counsel, as applicable, to assist in developing appropriate accounting
procedures and systems, internal controls and other compliance procedures and
testing systems with respect to financial reporting obligations and compliance
with the provisions of the Code applicable to REITs and, if applicable, domestic
taxable REIT subsidiaries, and to conduct quarterly compliance reviews with
respect thereto;

(xix) assisting the Company and the Subsidiaries in qualifying to do business in
all applicable jurisdictions and to obtain and maintain all appropriate
licenses;

(xx) assisting the Company and the Subsidiaries in complying with all regulatory
requirements applicable to them with respect to their business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act, the Securities Act, or by
the NYSE;

 

8



--------------------------------------------------------------------------------

(xxi) assisting the Company and the Subsidiaries in taking all necessary action
to enable them to make required tax filings and reports, including soliciting
stockholders for all information required by the provisions of the Code and
Treasury Regulations applicable to REITs;

(xxii) placing, or arranging for the placement of, all orders pursuant to the
Manager’s investment determinations on behalf of the Company and the
Subsidiaries, either directly with the issuer or with a broker or dealer
(including any affiliated broker or dealer);

(xxiii) handling and resolving on behalf of the Company and the Subsidiaries all
claims, disputes or controversies (including all litigation, arbitration,
settlement or other proceedings or negotiations) in which the Company and/or the
Subsidiaries may be involved or to which they may be subject arising out of
their day-to-day operations (other than with the Manager or its Affiliates),
subject to such limitations or parameters as may be imposed from time to time by
the Board of Directors;

(xxiv) using commercially reasonable efforts to cause expenses incurred by the
Company and the Subsidiaries or on their behalf to be commercially reasonable or
commercially customary and within any budgeted parameters or expense guidelines
set by the Board of Directors from time to time;

(xxv) advising the Company and the Subsidiaries with respect to and structuring
(1) long-term financing vehicles for their portfolio of assets and (2) the
offering and selling of securities publicly or privately in connection with any
such structured financing;

(xxvi) serving as the Company’s and the Subsidiaries’ consultant with respect to
decisions regarding any financings, hedging activities or borrowings undertaken
by the Company and/or the Subsidiaries, including (1) assisting the Company
and/or the Subsidiaries in developing criteria for debt and equity financing
that are specifically tailored to the Company’s and the Subsidiaries’ investment
objectives, and (2) advising the Company and the Subsidiaries with respect to
obtaining appropriate financing for the Investments;

(xxvii) arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote the Company’s and the
Subsidiaries’ business;

(xxviii) performing such other services as may be required from time to time for
the management of, and other activities relating to, the assets, business and
operations of the Company and the Subsidiaries as the Board of Directors shall
reasonably request or as the Manager shall deem appropriate under the particular
circumstances; and

(xxix) using commercially reasonable efforts to cause the Company and the
Subsidiaries to comply with all applicable laws.

Without limiting the foregoing, the Manager will perform portfolio management
services (the “Portfolio Management Services”) on behalf of the Company and the
Subsidiaries with respect to the Investments. Such services will include, but
not be limited to, consulting with the Company and the Subsidiaries on the
purchase and sale of, and other investment opportunities in connection with,
assets; the collection of information and the submission of reports pertaining
to the Company’s assets, interest rates and general economic conditions;
periodic review and evaluation of the performance of the Company’s and the
Subsidiaries’ portfolio of assets; acting, together with the Company’s Chief
Financial Officer, as a liaison between the Company and the Subsidiaries and
banking, mortgage banking, investment banking and other parties with respect to
the purchase, financing and disposition of assets; and

 

9



--------------------------------------------------------------------------------

other customary functions related to portfolio management. Additionally, the
Manager will perform monitoring services (the “Monitoring Services”) on behalf
of the Company and the Subsidiaries with respect to any activities provided by
third parties. Such Monitoring Services will include, but not be limited to,
negotiating servicing agreements; acting, together with the Company’s Chief
Financial Officer, as a liaison between servicer providers of the assets and the
Company and the Subsidiaries; together with the Company’s Chief Financial
Officer, reviewing servicers’ delinquency, foreclosure and other reports on
assets; supervising claims filed under any insurance policies; and enforcing the
obligation of any servicer to repurchase assets.

(c) For the period and on the terms and conditions set forth in this Agreement,
the Company and each of the Subsidiaries hereby constitutes, appoints and
authorizes the Manager as its true and lawful agent and attorney-in-fact, in its
name, place and stead, to negotiate, execute, deliver and enter into such
finance agreements and arrangements and securities repurchase and reverse
repurchase agreements and arrangements, brokerage agreements, interest rate swap
agreements, “to be announced” forward contracts, agreements relating to
borrowings under programs established by the U.S. Government and/or any agencies
thereunder and such other agreements, instruments and authorizations on their
behalf, on such terms and conditions as the Manager, acting in its sole and
absolute discretion, deems necessary or appropriate. This power of attorney is
deemed to be coupled with an interest.

(d) The Manager may enter into agreements with other parties, including its
Affiliates, for the purpose of engaging one or more parties for and on behalf,
and, except as otherwise agreed, at the sole cost and expense, of the Company,
to provide credit analysis, risk management services, asset management and/or
other services to the Company and the Subsidiaries (including, without
limitation, Portfolio Management Services and Monitoring Services) pursuant to
agreement(s) with terms that are then customary for agreements regarding the
provision of services to companies that have assets similar in type, quality and
value to the assets of the Company and the Subsidiaries; provided that (i) any
such agreements entered into with Affiliates of the Manager shall be (A) on
terms no more favorable to such Affiliate than would be obtained from a third
party on an arm’s length basis and (B) approved by a majority of the Independent
Directors, (ii) any such agreements entered into with parties other than
Affiliates of the Manager shall be approved by the Company’s Chief Financial
Officer, and (iii) with respect to Portfolio Management Services, the Manager
shall remain liable for the performance of such Portfolio Management Services.
Notwithstanding the foregoing, the Company Parties shall not be liable for any
fee owed to Colony Capital pursuant to the Investment Advisory Agreement, and
any such fees paid to Colony Capital shall not be subject to reimbursement by
the Company under Section 10 of this Agreement.

(e) To the extent that the Manager deems necessary or advisable, the Manager
may, from time to time, and at the sole cost and expense of the Manager, propose
to retain one or more additional entities for the provision of sub-advisory
services to the Manager, in addition to the investment advisory services
provided to the Manager by Colony Capital pursuant to the Investment Advisory
Agreement, in order to enable the Manager to provide the services to the Company
and the Subsidiaries specified by this Agreement; provided that any agreements
relating to such sub-advisory services (A) shall be on terms and conditions
substantially identical to the terms and conditions of this Agreement or
otherwise not adverse to the Company and the Subsidiaries, (B) shall not result
in an increased Base Management Fee or additional expenses payable hereunder and
(C) shall be approved by the Company’s Chief Financial Officer. The Company
Parties hereby acknowledge and approve the terms of the Investment Advisory
Agreement.

(f) The Manager may retain, for and on behalf and, at the sole cost and expense
of the Company and the Subsidiaries, such services of accountants, legal
counsel, appraisers, insurers, brokers, transfer agents, registrars, investment
banks, financial advisors, due diligence firms, banks and other

 

10



--------------------------------------------------------------------------------

lenders and others as the Manager deems necessary or advisable in connection
with the management and operations of the Company and the Subsidiaries.
Notwithstanding anything contained herein to the contrary, the Manager shall
have the right to cause any such services to be rendered by its employees or
Affiliates. Except as otherwise provided herein, the Company (or a Subsidiary)
shall pay or reimburse the Manager or its Affiliates performing such services
for the documented cost thereof; provided that such costs and reimbursements are
(A) no greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s length basis and (B) approved by a majority of the Independent
Directors.

(g) As frequently as the Manager may deem necessary or advisable, or at the
direction of the Company’s Chief Financial Officer or the Board of Directors,
the Manager shall, at the sole cost and expense of the Company, prepare, or
cause to be prepared, with respect to any Investment, reports regarding the
operating and asset performance and other information reasonably requested by
the Company.

(h) The Manager shall prepare, or cause to be prepared, at the sole cost and
expense of the Company, all reports, financial or otherwise, with respect to the
Company and the Subsidiaries reasonably required by the Company’s Chief
Financial Officer or the Board of Directors in order for the Company and the
Subsidiaries to comply with their Governing Instruments or any other materials
required to be filed with any governmental body or agency, including but not
limited to, the SEC, and shall prepare, or cause to be prepared, all materials
and data necessary to complete such reports and other materials including,
without limitation, an annual audit of the Company’s and the Subsidiaries’ books
of account by a nationally recognized registered independent public accounting
firm.

(i) The Manager shall prepare regular reports for the Board of Directors to
enable the Board of Directors to review the Company’s and the Subsidiaries’
acquisitions, portfolio composition and characteristics, credit quality,
performance and compliance with the Investment Guidelines and other policies
approved by the Board of Directors.

(j) If requested by the Company, the Manager shall provide such internal audit,
compliance and control services as may be required for the Company and the
Subsidiaries to comply with applicable law (including the Securities Act and the
Exchange Act), regulation (including SEC regulations) and the rules and
requirements of the NYSE or such other securities exchange on which the Common
Stock may be listed and as otherwise reasonably requested by the Company or the
Board of Directors from time to time.

(k) The Manager shall establish an Investment Committee, which shall initially
be comprised of Thomas J. Barrack, Jr., the chairman of the Investment
Committee, Richard B. Saltzman, Mark M. Hedstrom and the Company’s Chief
Financial Officer, Darren J. Tangen, and which at all times hereafter will
include as a member, without limitation, the Chief Financial Officer of the
Company (the “Investment Committee”). The Investment Committee will meet
periodically, as many times as necessary but no less than once every quarter, to
discuss investment opportunities. The Investment Committee will periodically
review the Company’s investment portfolio and its compliance with the Investment
Guidelines, and provide the Board of Directors an investment report at the end
of each quarter in conjunction with its review of the quarterly results of the
Company and the Subsidiaries. Investments must be approved as follows: any
investment of the Company’s capital of up to $10 million requires the approval
of the Company’s Chief Executive Officer; any investment in excess of $10
million but less than or equal to $100 million requires the approval of the
Investment Committee; and any investment in excess of $100 million requires the
approval of the Board of Directors.

 

11



--------------------------------------------------------------------------------

(l) Notwithstanding anything contained in this Agreement to the contrary, except
to the extent that the payment of additional money is proven by the Company to
have been required as a direct result of the Manager’s acts or omissions which
result in the right of the Company and the Subsidiaries to terminate this
Agreement pursuant to Section 14 of this Agreement, the Manager shall not be
required to expend money (“Excess Funds”) in connection with any expenses that
are required to be paid for or reimbursed by the Company pursuant to Section 10
in excess of that contained in any applicable Company Account or otherwise made
available by the Company Parties to be expended by the Manager hereunder.
Failure of the Manager to expend Excess Funds out-of-pocket shall not give rise
or be a contributing factor to the right of the Company and the Subsidiaries
under Section 13(a) of this Agreement to terminate this Agreement due to the
Manager’s unsatisfactory performance.

(m) In performing its duties under this Section 2, the Manager shall be entitled
to rely reasonably on qualified experts and professionals (including, without
limitation, accountants, legal counsel and other service providers) hired by the
Manager at the Company’s sole cost and expense.

Section 3. Devotion of Time; Additional Activities.

(a) The Manager and its Affiliates will provide the Company and the Subsidiaries
with a management team, including a chief executive officer, president, chief
financial officer, chief investment officer and chief compliance officer, along
with appropriate support personnel, to provide the management services to be
provided by the Manager to the Company and the Subsidiaries hereunder, the
members of which team shall devote such portion of their time to the management
of the Company and the Subsidiaries as is necessary and appropriate to enable
the Company to operates its business, commensurate with the Company’s level of
activity. None of the officers or employees of the Manager will be dedicated
exclusively to the Company and the Subsidiaries, except for the chief financial
officer who will be seconded exclusively to the Company pursuant to a secondment
agreement with Colony Capital. The Manager and Colony Capital shall provide
reasonable access to their respective investment professionals in order to
support the day-to-day operations of the Company.

(b) Except as provided in the Investment Allocation Agreement, nothing in this
Agreement shall (i) prevent Colony Capital or any of its Affiliates, officers,
directors, employees or personnel, from engaging in other businesses or from
rendering services of any kind to any other Person, including, without
limitation, investing in, or rendering advisory services to others investing in,
any type of business (including, without limitation, investments that meet the
principal investment objectives of the Company), whether or not the investment
objectives or policies of any such other Person or entity are similar to those
of the Company or (ii) in any way bind or restrict Colony Capital or any of its
Affiliates, officers, directors, employees or personnel from buying, selling or
trading any securities or investments for their own accounts or for the account
of others for whom Colony Capital or any of its Affiliates, officers, directors,
employees or personnel may be acting. The Manager agrees that, for so long as
this Agreement is in effect, it will comply with the terms of the Investment
Allocation Agreement.

(c) Managers, partners, officers, employees, personnel and agents of the Manager
or Affiliates of the Manager may serve as directors, officers, employees,
partners, personnel, agents, nominees or signatories for the Company and/or any
Subsidiary, to the extent permitted by their Governing Instruments or by any
resolutions duly adopted by the Board of Directors pursuant to the Company’s
Governing Instruments. When executing documents or otherwise acting in such
capacities for the Company or the Subsidiaries, such persons shall use their
respective titles in the Company or the Subsidiaries.

(d) Subject to Section 2(d), the Manager is authorized, for and on behalf, and
at the sole cost and expense, of the Company, to employ securities dealers for
the purchase and sale of Investments as the

 

12



--------------------------------------------------------------------------------

Manager deems necessary or appropriate, in its sole discretion.

(e) The Company (including the Board of Directors) agrees to take, or cause to
be taken, all actions reasonably required to permit and enable the Manager to
carry out its duties and obligations under this Agreement, including, without
limitation, all steps reasonably necessary to allow the Manager to file any
registration statement on behalf of the Company in a timely manner or to deliver
any financial statements or other reports with respect to the Company or any
Subsidiary.

Section 4. Agency. The Manager shall act as agent of the Company and the
Subsidiaries in making, acquiring, financing and disposing of Investments,
disbursing and collecting the funds of the Company and the Subsidiaries, paying
the debts and fulfilling the obligations of the Company and the Subsidiaries,
supervising the performance of professionals engaged by or on behalf of the
Company and the Subsidiaries and handling, prosecuting and settling any claims
of or against the Company and the Subsidiaries, the Board of Directors, holders
of the Company’s securities or representatives or assets of the Company and the
Subsidiaries.

Section 5. Bank Accounts. At the direction of the Board of Directors or the
Company’s Chief Financial Officer, the Manager may establish and maintain as an
agent on behalf of the Company one or more bank accounts in the name of the
Company or any Subsidiary (any such account, a “Company Account”), and may
collect and deposit funds into any such Company Account or Company Accounts, and
disburse funds from any such Company Account, under such terms and conditions as
the Board of Directors may approve; and the Manager shall from time to time
render appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any Subsidiary.

Section 6. Records; Confidentiality.

(a) The Manager shall maintain appropriate books of accounts and records
relating to services performed under this Agreement, and such books of account
and records shall be accessible for inspection by representatives of the Company
or any Subsidiary at any time during normal business hours.

(b) The Manager shall keep confidential any and all information obtained in
connection with the services rendered under this Agreement and shall not
disclose any such information (or use the same except in furtherance of its
duties under this Agreement) to unaffiliated third parties, except: (i) to
Colony Capital in accordance with, and in furtherance of, the terms of the
Investment Advisory Agreement; (ii) with the prior written consent of the Board
of Directors; (iii) to legal counsel, accountants and other professional
advisors; (iv) to appraisers, financing sources and others in the ordinary
course of the Company’s and the Subsidiaries’ business; (v) to governmental
officials having jurisdiction over the Company or any Subsidiary; (vi) in
connection with any governmental or regulatory filings of the Company or any
Subsidiary, or disclosure or presentations to Company investors; (vii) as
required by law or legal process to which the Manager or any Person to whom
disclosure is permitted hereunder is a party; or (viii) to the extent such
information is otherwise publicly available through the actions of a Person
other than the Manager not resulting from the Manager’s violation of this
Section 6. The provisions of this Section 6(b) shall survive the expiration or
earlier termination of this Agreement for a period of one year.

Section 7. Obligations of Manager; Restrictions.

(a) The Manager shall require each seller or transferor of Investments to the
Company and the Subsidiaries to make such representations and warranties
regarding such assets as may, in the

 

13



--------------------------------------------------------------------------------

judgment of the Manager, be necessary and appropriate. In addition, the Manager
shall take such other action as it deems necessary or appropriate with regard to
the protection of the Investments.

(b) The Manager shall refrain from any action that, in its sole judgment made in
good faith:

(i) is not in compliance with the Investment Guidelines;

(ii) would adversely and materially affect the qualification of the Company as a
REIT under the Code;

(iii) would adversely and materially affect the Company’s or any Subsidiary’s
status as an entity intended to be exempted or excluded from registration under
the Investment Company Act; or

(iv) would violate any law, rule or regulation of any governmental body or
agency having jurisdiction over the Company or any Subsidiary or that would
otherwise not be permitted by the Company’s Governing Instruments, code of
conduct or other compliance or governance policies and procedures.

If the Manager is ordered to take any such action by the Board of Directors, the
Manager shall promptly notify the Board of Directors of the Manager’s judgment
that such action would adversely and materially affect the qualification of the
Company as a REIT, the Company’s or any Subsidiary’s status as an entity
intended to be exempted or excluded from registration under the Investment
Company Act, or violate any such law, rule or regulation or the Governing
Instruments. Notwithstanding the foregoing, the Manager and its officers,
directors, members, managers and employees shall not be liable to the Company or
any Subsidiary or to any director or stockholder of the Company or any
Subsidiary for acts or omissions performed in accordance with and pursuant to
this Agreement, except as provided in Section 12 of this Agreement.

(c) The Board of Directors shall periodically review the Investment Guidelines
and the Company’s portfolio of Investments, but will not review each proposed
investment, except as provided in Section 2(k) hereof. If a majority of the
Independent Directors determine in their periodic review of transactions that a
particular transaction does not comply with the Investment Guidelines, then a
majority of the Independent Directors will consider what corrective action, if
any, can be taken. The Manager shall be permitted to rely upon the direction of
the Secretary of the Company to evidence the approval of the Board of Directors
or the Independent Directors with respect to a proposed investment.

(d) The Manager agrees to be bound by all policies and procedures, including the
Company’s code of conduct and other compliance and governance policies and
procedures, applicable to the Manager and its officers, directors, members,
managers and employees that are adopted by the Board of Directors from time to
time, including those required under the Exchange Act, the Securities Act, or by
the NYSE, and to take, or cause to be taken, all actions reasonably required to
cause its officers, directors, members, managers and employees, and any
principals, officers or employees of its Affiliates (including Colony Capital)
who are involved in the business and affairs of the Company, to be bound by such
policies and procedures to the extent applicable to such persons.

(e) The Manager shall at all times during the term of this Agreement maintain
“errors and omissions” insurance coverage and other insurance coverage that is
customarily carried by asset and investment managers performing functions
similar to those of the Manager under this Agreement with respect to assets
similar to the assets of the Company and the Subsidiaries, in an amount which is
comparable to that customarily maintained by other managers or servicers of
similar assets.

 

14



--------------------------------------------------------------------------------

Section 8. Base Management Fee.

(a) During the Initial Term and any Renewal Term, the Company and the TRS shall
pay the Manager the Base Management Fee quarterly in arrears, commencing with
the quarter in which this Agreement was executed (with such initial payment
pro-rated based on the number of days during such quarter that this Agreement
was in effect). The Base Management Fee is payable independent of the
performance of the Company, any of the Subsidiaries or the Investments.

(b) The Manager shall compute each installment of the Base Management Fee within
30 days after the end of the fiscal quarter with respect to which such
installment is payable. A copy of the computations made by the Manager to
calculate such installment of the Base Management Fee shall thereafter promptly
be delivered to the Board of Directors and, upon such delivery, payment of such
installment of the Base Management Fee shown therein shall, subject in any event
to Section 13(a) of this Agreement, be due and payable in cash no later than the
date which is five Business Days after the date of delivery to the Board of
Directors of such computations.

(c) As a component of the Manager’s compensation, the Company may issue to
personnel of the Manager stock-based compensation under the Company’s equity
incentive plan.

(d) The Base Management Fee is subject to adjustment pursuant to and in
accordance with the provisions of Section 13(a) of this Agreement.

(e) The Base Management Fee payable pursuant to Section 8(a) above, shall be
payable by the Company and the TRS as follows:

(i) The Company shall pay the portion of the Base Management Fee determined by
multiplying the Base Management Fee payable with respect to the relevant quarter
by a fraction the numerator of which is the gross book value at the end of such
quarter of the assets of the Company and its Subsidiaries other than the TRS and
its Subsidiaries and the denominator of which is the gross book value at the end
of such quarter of the assets of the Company and its Subsidiaries including the
TRS and its Subsidiaries (the “Company Percentage”); and

(ii) The TRS shall pay the portion of the Base Management Fee determined by
multiplying the Base Management Fee for the relevant quarter by a fraction the
numerator of which is the gross book value at the end of such quarter of the
assets of the TRS and its Subsidiaries and the denominator of which is the gross
book value at the end of such quarter of the assets of the Company and its
Subsidiaries including the TRS and its Subsidiaries (the “TRS Percentage”).

Section 9. Incentive Fee.

(a) The Incentive Fee shall be payable in arrears, in quarterly installments
commencing with the quarter in which this Agreement is executed. The Manager
shall compute each quarterly installment of the Incentive Fee within 45 days
after the end of the fiscal quarter with respect to which such installment is
payable. A copy of the computations made by the Manager to calculate such
installment shall thereafter promptly be delivered to the Board of Directors
and, upon such delivery, payment of such installment of the Incentive Fee shown
therein shall, subject in any event to Section 13(a) of this Agreement, be due
and payable no later than the date which is five Business Days after the date of
delivery to the Board of Directors of such computations.

(b) Each installment of the Incentive Fee shall be payable as follows:

 

15



--------------------------------------------------------------------------------

(i) one hundred percent (100%) of the Incentive Fee will be payable in shares of
Common Stock; provided, however, the percentage of the Incentive Fee payable in
shares of Common Stock is subject to the following: (1) the ownership of such
shares by the Manager does not violate the limit on ownership of Common Stock
set forth in the Company’s Governing Instruments, after giving effect to any
waiver from such limit that the Board of Directors may grant to the Manager or
its Affiliates in the future and (2) the Company’s issuance of such shares to
the Manager complies with all applicable restrictions under U.S. federal
securities laws and the rules of the NYSE; and

(ii) the remaining portion of the Incentive Fee that is not payable in shares of
Common Stock pursuant to Section 9(b)(i), if any, will be payable in cash.

(c) The number of shares of Common Stock payable as the Incentive Fee to be
issued to the Manager will be equal to the dollar amount of the portion of the
quarterly installment of the Incentive Fee payable in shares of Common Stock
divided by a value determined as follows:

(i) if the Common Stock is traded on a securities exchange, the value shall be
deemed to be the average of the closing prices of the Common Stock on such
exchange on the five Business Days prior to the date on which the quarterly
installment of the Incentive Fee is paid;

(ii) if the Common Stock is not traded on a securities exchange but is actively
traded over-the-counter, the value shall be deemed to be the average of the
closing bids or sales prices, as applicable, on the five Business Days prior to
the date on which the quarterly installment of the Incentive Fee is paid; and

(iii) if the Common Stock is neither traded on a securities exchange nor
actively traded over-the-counter, the value shall be the fair market value
thereof, as reasonably determined in good faith by the Board of Directors
(including a majority of the Independent Directors) of the Company.

(d) If at any time the Manager shall, in connection with a determination of the
value of the Common Stock made by the Board of Directors pursuant to
Section 9(c)(iii) hereof, (i) dispute such determination in good faith by more
than five percent (5%), and (ii) such dispute cannot be resolved between the
Independent Directors and the Manager within 10 Business Days after the Manager
provides written notice to the Company of such dispute (the “Valuation Notice”),
then the matter shall be resolved by an independent appraiser of recognized
standing selected jointly by the Independent Directors and the Manager within
not more than 20 days after the Valuation Notice. In the event the Independent
Directors and the Manager cannot agree with respect to such selection within the
aforesaid 20 day time-frame, the Independent Directors shall select one such
independent appraiser and the Manager shall select one independent appraiser
within five Business Days after the expiration of the 20 day period, with one
additional such appraiser (the “Last Appraiser”) to be selected by the
appraisers so designated within five Business Days after their selection. Any
valuation decision made by the Last Appraiser shall be deemed final and binding
upon the Board of Directors and the Manager and shall be delivered to the
Manager and the Board of Directors within not more than 15 days after the
selection of the Last Appraiser. The expenses of the appraisal shall be paid by
the party with the estimate which deviated the furthest from the final valuation
decision made by the independent appraisers.

Section 10. Expenses of the Company.

(a) The Company and the TRS shall pay all of the expenses of the Company Parties
and shall reimburse the Manager for documented expenses of the Manager incurred
on behalf of the Company Parties (collectively, the “Expenses”) excepting only
those expenses that are specifically the responsibility of the Manager pursuant
to Sections 2 and 10(b) of this Agreement. Such costs and

 

16



--------------------------------------------------------------------------------

reimbursements shall not be in amounts greater than those which would be payable
to outside professionals or consultants engaged to perform such services
pursuant to agreements negotiated on an arm’s length basis. Without limiting the
generality of the foregoing, it is specifically agreed that the following costs
and expenses of the Company Parties shall be paid by the Company and the TRS and
shall not be paid by the Manager or Affiliates of the Manager:

(i) expenses in connection with the Initial Public Offering and transaction
costs incident to the Company’s and the Subsidiaries’ unconsummated investments
and the acquisition, disposition and financing of the Company’s and the
Subsidiaries’ consummated Investments;

(ii) subject to Section 10(b) of this Agreement, the cost of legal, tax,
accounting, consulting, auditing, administrative and other similar services
rendered for the Company and the Subsidiaries by providers retained by the
Manager or, if provided by the Manager’s personnel, in amounts which are no
greater than those which would be payable to outside professionals or
consultants engaged to perform such services pursuant to agreements negotiated
on an arm’s length basis;

(iii) the compensation and expenses of the Company’s directors (excluding those
directors who are officers of the Manager) and the cost of liability insurance
to indemnify the Company’s directors and officers;

(iv) costs associated with the establishment and maintenance of any of the
Company’s or any Subsidiary’s credit facilities, other financing arrangements,
or other indebtedness of the Company or any Subsidiary (including commitment
fees, accounting fees, legal fees, closing and other similar costs) or any of
the Company’s or any Subsidiary’s securities offerings;

(v) expenses connected with communications to holders of the Company’s or any
Subsidiary’s securities and other bookkeeping and clerical work necessary in
maintaining relations with holders of such securities and in complying with the
continuous reporting and other requirements of governmental bodies or agencies,
including, without limitation, all costs of preparing and filing required
reports with the SEC, the costs payable by the Company to any transfer agent and
registrar in connection with the listing and/or trading of the Company’s stock
on any exchange, the fees payable by the Company to any such exchange in
connection with its listing, costs of preparing, printing and mailing the
Company’s annual report to its stockholders and proxy materials with respect to
any meeting of the Company’s stockholders;

(vi) costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third party vendors
that is used by the Company and/or the Subsidiaries;

(vii) expenses incurred by managers, officers, personnel and agents of the
Manager for travel solely on the Company’s behalf and other out-of-pocket
expenses incurred by managers, officers, personnel and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an Investment or the establishment and maintenance of any of the Company’s or
any Subsidiary’s securitizations or any of their securities offerings;

(viii) costs and expenses incurred with respect to market information systems
and publications, research publications and materials, and settlement, clearing
and custodial fees and expenses applicable solely to the Company or any
Subsidiary;

(ix) compensation and expenses of the Company’s custodian and transfer agent, if
any;

 

17



--------------------------------------------------------------------------------

(x) the cost of maintaining compliance with all U.S. federal, state and local
rules and regulations or with any other regulatory agency;

(xi) all taxes and license fees;

(xii) all insurance costs incurred in connection with the operation of the
Company’s and the Subsidiaries’ business, except for the costs attributable to
the insurance that the Manager elects to carry for itself and its personnel;

(xiii) costs and expenses incurred in contracting with third parties for the
servicing of the assets of the Company;

(xiv) all other costs and expenses relating to the Company’s and the
Subsidiaries’ business and investment operations, including, without limitation,
the costs and expenses of acquiring, owning, protecting, maintaining, developing
and disposing of Investments, including appraisal, reporting, audit and legal
fees;

(xv) expenses relating to any office(s) or office facilities, including, but not
limited to, disaster backup recovery sites and facilities, maintained for the
Company and the Subsidiaries or Investments separate from the office or offices
of the Manager;

(xvi) expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board of Directors to or on account of holders of the Company’s or any
Subsidiary’s securities, including, without limitation, in connection with any
dividend reinvestment plan;

(xvii) any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director, partner, member or officer of the Company or of any
Subsidiary in his, her or its capacity as such for which the Company or any
Subsidiary is required to indemnify such Person by any court or governmental
agency; and

(xviii) all other expenses actually incurred by the Manager (except as described
below) which are reasonably necessary for the performance by the Manager of its
duties and functions under this Agreement;

provided, however, that with respect to expenses incurred by the Manager in
connection with assets acquired by or services rendered to the Company together
with any additional publicly traded or other investment vehicle that is
sponsored or managed by the Manager, Colony Capital or any of their Affiliates,
the Company and the TRS, together, shall only be responsible for Company
Parties’ pro rata share of such expenses, based on the ratio of the amount of
capital contributed by the Company Parties for any investment in such assets
compared to the total capital invested in such assets.

(b) Neither the Company nor any other Company Party shall have any obligation to
reimburse the Manager for (i) the salaries and other compensation costs of the
Manager’s personnel or (ii) any fee paid to Colony Capital pursuant to, or cost
or expense incurred in connection with, the Investment Advisory Agreement. The
Company will be required to pay its pro rata portion of rent, telephone,
utilities, office furniture, equipment, machinery and other office, internal and
overhead expenses of the Manager and its Affiliates required for the operations
of the Company and the Subsidiaries. These expenses will be allocated between
the Manager and the Company based on the ratio

 

18



--------------------------------------------------------------------------------

of the Company’s proportion of gross assets compared to all remaining gross
assets managed or held by Colony Capital and its Affiliates or the Manager and
its Affiliates as calculated at each quarter end. The Manager and the Company
will modify this allocation methodology, subject to the Independent Directors’
approval, if the allocation becomes inequitable (i.e., if the Company becomes
highly leveraged compared to Colony Capital or the Manager’s or Colony Capital’s
other funds and accounts). The Company will also be required to pay the rent for
office space and other office, internal and overhead expenses incurred by
persons who are employed directly by the Company or its Subsidiaries and who are
not simultaneously employed by the Manager or any of its Affiliates, including
the Company’s Chief Financial Officer.

(c) The Manager may, at its option, elect not to seek reimbursement for certain
expenses during a given quarterly period, which determination shall not be
deemed to construe a waiver of reimbursement for similar expenses in future
periods.

(d) The provisions of this Section 10 shall survive the expiration or earlier
termination of this Agreement to the extent such expenses have previously been
incurred or are incurred in connection with such expiration or termination.

(e) The expense reimbursements payable by the Company and the TRS hereunder
(other than any expenses that are clearly allocable (e.g., taxes) either to the
Company and its Subsidiaries (other than the TRS and its Subsidiaries) on the
one hand or to the TRS and its Subsidiaries on the other hand) shall be borne by
each of them in accordance with the Company Percentage or the TRS Percentage, as
applicable, with respect to the relevant quarter.

Section 11. Calculations of Expenses. The Manager shall prepare a statement
documenting the Expenses during each fiscal quarter, and shall deliver such
statement to the Company within 30 days after the end of each fiscal quarter.
Expenses shall be reimbursed by the Company and the TRS to the Manager no later
than the 15th Business Day immediately following the date of delivery of such
statement; provided, however, that such reimbursements may be offset by the
Manager against amounts due to the Company and the Subsidiaries. The provisions
of this Section 11 shall survive the expiration or earlier termination of this
Agreement.

Section 12. Limits of the Manager’s Responsibility; Indemnification.

(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for under this Agreement in good faith and shall not
be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of the Manager, including as
set forth in Section 7(b) of this Agreement. The Manager and its officers,
directors, members, managers and employees will not be liable to the Company or
any Subsidiary, the Board of Directors, or the Company’s or any Subsidiary’s
stockholders or partners for any acts or omissions by any such Person
(including, without limitation, trade errors that may result from ordinary
negligence, such as errors in the investment decision making process or in the
trade process), performed in accordance with and pursuant to this Agreement,
except by reason of acts constituting gross negligence, willful misconduct, bad
faith or reckless disregard of the Manager’s duties under this Agreement.

(b) The Company to the full extent permitted by law shall indemnify and hold
harmless the Manager and each officer, director, member, manager and employee of
the Manager (each a “Covered Person”) from and against any and all claims or
liabilities of any nature whatsoever, including reasonable legal fees and other
expenses reasonably incurred, arising out of or in connection with the business
and operations of the Company or any Subsidiary or any action taken or omitted
by any such Covered Person by or on behalf of the Company or any Subsidiary
pursuant to authority granted by this Agreement, except where found by a court
of competent jurisdiction to be attributable to the gross negligence, willful

 

19



--------------------------------------------------------------------------------

misconduct or bad faith of any such Covered Person or the reckless disregard by
such Covered Person of their duties under this Agreement. In the event that any
Covered Person becomes involved in any capacity in any suit, action, proceeding
or investigation in connection with any matter arising out of or in connection
with the Manager’s duties hereunder, the Company will periodically reimburse
such Covered Person for its reasonable legal and other expenses (including the
cost of any investigation and preparation) incurred in connection therewith;
provided, however, that prior to any such advancement of expenses (i) such
Covered Person shall provide the Company with an undertaking to promptly repay
to the Company the amount of any such expenses paid to it if it shall ultimately
be determined that such Covered Person is not entitled to be indemnified by the
Company as herein provided in connection with such suit, action, proceeding or
investigation, and (ii) the Covered Person shall provide the Company with a
written affirmation that such Covered Person in good faith believes that it has
met the standard of conduct necessary for indemnification hereunder; provided,
further, however, that the failure for any reason of the Company to advance
funds to any Covered Person shall in no way affect such Covered Person’s right
to reimbursement of such costs if it is ultimately determined that such Covered
Person was entitled to indemnification pursuant to the terms hereof.

(c) Any Covered Person entitled to indemnification from the Company hereunder
shall seek recovery under any insurance policies by which such Covered Person is
covered and any Covered Person shall obtain the written consent of the Company
prior to entering into any compromise or settlement which would result in an
obligation of the Company to indemnify such Covered Person; provided, however,
that the possibility of recovery under any such insurance policies shall not
preclude a Covered Person from seeking indemnification pursuant to this
Section 12. If such Covered Person shall actually recover any amounts under any
applicable insurance policies, it shall offset the net proceeds so received
against any amounts owed by the Company by reason of the indemnity provided
hereunder or, if all such amounts shall have been paid by the Company in full
prior to the actual receipt of such net insurance proceeds, it shall pay over
such proceeds (up to the amount of indemnification paid by the Company to such
Covered Person) to the Company. If the amounts in respect of which
indemnification is sought arise out of the conduct of the business and affairs
of the Company or any Subsidiary and also of any other Person or entity for
which the Covered Person hereunder was then acting in a similar capacity, the
amount of the indemnification to be provided by the Company may be limited to
the Company Parties’ proportionate share thereof if so determined by the Company
in good faith.

(d) The Manager to the full extent permitted by law shall indemnify and hold
harmless the Company, the TRS and any other Subsidiary and each officer,
director, employee and agent of the Company or any Subsidiary from and against
any and all claims or liabilities of any nature whatsoever, including reasonable
legal fees and other expenses reasonably incurred, arising out of or in
connection with acts of the Manager found by a court of competent jurisdiction
to constitute gross negligence, willful misconduct, bad faith or reckless
disregard of the Manager’s duties under this Agreement, or any claims by the
Manager’s employees relating to the terms and conditions of their employment by
the Manager.

(e) The provisions of this Section 12 shall survive the expiration or earlier
termination of this Agreement.

Section 13. Term; Termination.

(a) Until this Agreement is terminated in accordance with its terms, this
Agreement shall be in effect until September 29, 2012 (the “Initial Term”) and
shall be automatically renewed for a one-year term each anniversary date
thereafter (a “Renewal Term”) unless at least two-thirds of the Independent
Directors agree that (i) there has been unsatisfactory performance by the
Manager that is materially detrimental to the Company and the Subsidiaries or
(ii) the compensation payable to the Manager, in the form of base management
fees and incentive fees, or the amount thereof, is unfair to any of the Company

 

20



--------------------------------------------------------------------------------

Parties; provided that the Company shall not have the right to terminate this
Agreement under clause (ii) above if the Manager agrees to continue to provide
the services under this Agreement at a reduced fee that at least two-thirds of
the Independent Directors determines to be fair pursuant to the procedure set
forth below. The Company may elect not to renew this Agreement upon the
expiration of the Initial Term or any Renewal Term upon at least 180 days’ prior
written notice to the Manager (the “Termination Notice”). If the Company issues
the Termination Notice, the Company shall be obligated to (i) specify the reason
for nonrenewal in the Termination Notice (pursuant to either clause (i) or
(ii) of the first sentence of this paragraph) and (ii) pay the Manager the
Termination Fee on or before the last day of the Initial Term or Renewal Term
(the “Effective Termination Date”); provided, however, that in the event that
such Termination Notice is given in connection with a determination that the
compensation payable to the Manager is unfair, the Manager shall have the right
to renegotiate such compensation by delivering to the Company, no fewer than 60
days prior to the prospective Effective Termination Date, written notice (any
such notice, a “Notice of Proposal to Negotiate”) of its intention to
renegotiate its compensation under this Agreement. Upon receipt by the Company
of a Notice of Proposal to Negotiate, the Company (represented by the
Independent Directors) and the Manager shall endeavor to negotiate in good faith
the revised compensation payable to the Manager under this Agreement. Provided
that the Manager and at least two-thirds of the Independent Directors agree to
the terms of the revised compensation to be payable to the Manager within 60
days following the receipt of the Notice of Proposal to Negotiate, the
Termination Notice shall be deemed of no force and effect and this Agreement
shall continue in full force and effect on the terms stated in this Agreement,
except that the compensation payable to the Manager shall be the revised
compensation then agreed upon by the parties to this Agreement. The Company and
the Manager agree to execute and deliver an amendment to this Agreement setting
forth such revised compensation promptly upon reaching an agreement regarding
the same. In the event that the Company and the Manager are unable to agree to
the terms of the revised compensation to be payable to the Manager during such
60-day period, this Agreement shall terminate, such termination to be effective
on the date that is the later of (A) 10 days following the end of such 60-day
period and (B) the Effective Termination Date originally set forth in the
Termination Notice.

(b) In recognition of the upfront effort required by the Manager to structure
and acquire the assets of the Company and the Subsidiaries and the commitment of
resources by the Manager, in the event that this Agreement is terminated in
accordance with the provisions of Section 13(a) or Section 14(b) of this
Agreement, the Company shall pay to the Manager, on the date on which such
termination is effective, a termination fee (the “Termination Fee”) equal to
three times the sum of (i) the average annual Base Management Fee and (ii) the
average annual Incentive Fee, in each case earned by the Manager during the
24-month period immediately preceding the most recently completed fiscal quarter
prior to the date of termination. The obligation of the Company to pay the
Termination Fee shall survive the termination of this Agreement.

(c) No later than 180 days prior to the expiration of the Initial Term or
Renewal Term, the Manager may deliver written notice to the Company informing it
of the Manager’s intention to decline to renew this Agreement, whereupon this
Agreement shall not be renewed and extended and this Agreement shall terminate
effective on the anniversary date of this Agreement next following the delivery
of such notice. The Company shall not be required to pay the Termination Fee to
the Manager if the Manager terminates this Agreement pursuant to this
Section 13(c).

Section 14. Termination for Cause.

(a) The Company may terminate this Agreement at any time, including during the
Initial Term, upon at least 30 days’ prior written notice of termination from
the Board of Directors to the Manager, without payment of any Termination Fee by
any Company Party, if:

 

21



--------------------------------------------------------------------------------

(i) the Manager engages in any act or omission that constitutes gross
negligence, bad faith, fraud or willful misconduct;

(ii) the Manager breaches this Agreement in any material respect and such breach
shall continue for a period of 30 days after written notice thereof specifying
such breach and requesting that the same be remedied in such 30-day period;

(iii) there is a commencement of any proceeding relating to the Bankruptcy or
insolvency of the Manager or Colony Capital, including an order for relief in an
involuntary Bankruptcy case or the authorization or filing by the Manager or
Colony Capital of a voluntary Bankruptcy petition;

(iv) there is a Manager Change of Control or a Colony Capital Change of Control
and a majority of the Independent Directors reasonably determines that such
Manager Change of Control or Colony Capital Change of Control, as the case may
be, is materially detrimental to the Company and the Subsidiaries;

(v) the Manager is convicted (including a plea of nolo contendere) of a felony;

(vi) the Manager is unable to perform its obligations under this Agreement; or

(vii) there is a dissolution of the Manager.

(b) The Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to the Company in the event that the Company shall
breach this Agreement in any material respect or otherwise be unable to perform
its obligations hereunder and such breach shall continue for a period of 30 days
after written notice thereof specifying such default and requesting that the
same be remedied in such 30-day period. The Company shall be required to pay the
Termination Fee to the Manager if this Agreement is terminated pursuant to this
Section 14(b).

(c) The Manager may terminate this Agreement in the event the Company becomes
regulated as an “investment company” under the Investment Company Act, with such
termination deemed to have occurred immediately prior to such event. If the
Manager terminates this Agreement pursuant to this Section 14(c), the Company
shall not be required to pay the Termination Fee.

Section 15. Survival; Action Upon Termination. From and after the effective date
of termination of this Agreement, pursuant to Sections 13, 14 or 16 of this
Agreement, the Manager shall not be entitled to compensation for further
services under this Agreement, but shall be paid all compensation accruing to
the date of termination and, if terminated pursuant to Section 13(a) or 14(b),
the applicable Termination Fee. Upon such termination, the Manager shall
forthwith:

(i) after deducting any accrued compensation and reimbursement for Expenses to
which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;

(ii) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or a Subsidiary;

(iii) deliver to the Board of Directors all property and documents of the
Company or any Subsidiary then in the custody of the Manager; and

 

22



--------------------------------------------------------------------------------

(iv) Sections 6, 10, 11, 12, 13, 14, 15 and 25 shall survive the termination of
this Agreement.

Section 16. Assignment. This Agreement shall terminate automatically, without
payment of the Termination Fee, in the event of its assignment, in whole or in
part, by the Manager, unless such assignment is consented to in writing by the
Company after the approval of a majority of the Independent Directors; provided,
however, that the Manager may assign this Agreement to any Majority-Owned
Affiliate of Colony Capital without the consent of the Company or the approval
of the Independent Directors if (a) such Majority-Owned Affiliate of Colony
Capital becomes a party to, or becomes subject to the rights and obligations of
the Manager under, the Investment Advisory Agreement and the Investment
Allocation Agreement and (b) such assignment does not require the Company’s
approval under the Investment Advisers Act of 1940, as amended. Any such
permitted assignment shall bind the assignee under this Agreement in the same
manner as the Manager is bound, and the Manager shall be liable to the Company
for all errors or omissions of the assignee under any such assignment. In
addition, the assignee shall execute and deliver to the Company a counterpart of
this Agreement naming such assignee as Manager. This Agreement shall not be
assigned by the Company without the prior written consent of the Manager, except
in the case of assignment by the Company to another REIT or other organization
which is a successor (by merger, consolidation, purchase of assets, or other
transaction) to the Company, in which case such successor organization shall be
bound under this Agreement and by the terms of such assignment in the same
manner as the Company is bound under this Agreement.

Section 17. Release of Money or Other Property Upon Written Request. The Manager
agrees that any money or other property of the Company or any Subsidiary held by
the Manager under this Agreement shall be held by the Manager as custodian for
the Company or Subsidiary, and the Manager’s records shall be appropriately
marked clearly to reflect the ownership of such money or other property by the
Company or such Subsidiary. Upon the receipt by the Manager of a written request
signed by a duly authorized officer of the Company requesting the Manager to
release to the Company or any Subsidiary any money or other property then held
by the Manager for the account of the Company or any Subsidiary under this
Agreement, the Manager shall release such money or other property to the Company
or any Subsidiary within a reasonable period of time, but in no event later than
30 days following such request. The Manager shall not be liable to the Company,
any Subsidiary, the Independent Directors, or the Company’s or a Subsidiary’s
stockholders or partners for any acts performed or omissions to act by the
Company or any Subsidiary in connection with the money or other property
released to the Company or any Subsidiary in accordance with the second sentence
of this Section 17. The Company shall indemnify the Manager and its officers,
directors, personnel, managers, and officers against any and all expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever, which arise in connection with the Manager’s release of such money
or other property to the Company or any Subsidiary in accordance with the terms
of this Section 17. Indemnification pursuant to this provision shall be in
addition to any right of the Manager to indemnification under Section 12 of this
Agreement.

Section 18. Representations and Warranties.

(a) The Company and the TRS hereby make the following representations and
warranties to the Manager, all of which shall survive the execution and delivery
of this Agreement:

(i) Each of the Company and the TRS is a corporation duly organized, validly
existing and in good standing under the laws of the State of Maryland or the
State of Delaware, as applicable, and each is, or shall be prior to the
commencement of services hereunder, qualified to do business and in good
standing in Maryland or Delaware, as applicable. Each of the Company and the TRS
has all power and authority required to execute and deliver this Agreement and
to perform all its

 

23



--------------------------------------------------------------------------------

duties and obligations hereunder.

(ii) The execution, delivery, and performance of this Agreement by each of the
Company and the TRS have been duly authorized by all necessary action on the
part of the Company and the TRS, respectively.

(iii) This Agreement constitutes a legal, valid, and binding agreement of each
of the Company and the TRS, enforceable against each of the Company and the TRS
in accordance with its terms, except as limited by Bankruptcy, insolvency,
receivership and similar laws from time to time in effect and general principles
of equity, including, without limitation, those relating to the availability of
specific performance.

(b) The Manager hereby makes the following representations and warranties to the
Company and the TRS, all of which shall survive the execution and delivery of
this Agreement:

(i) The Manager is a limited liability company duly formed, validly existing,
and in good standing under the laws of the State of Delaware and is, or shall be
prior to the commencement of services hereunder, qualified to do business and in
good standing in Delaware. The Manager has all power and authority required to
execute and deliver this Agreement and to perform all its duties and obligations
hereunder, subject only to its qualifying to do business and obtaining all
requisite permits and licenses required as a result of or relating to the nature
or location of any of the assets or properties of the Company and the
Subsidiaries (which it shall do promptly after being required to do so.)

(ii) The execution, delivery, and performance of this Agreement by the Manager
have been duly authorized by all necessary action on the part of the Manager.

(iii) This Agreement constitutes a legal, valid, and binding agreement of the
Manager enforceable against the Manager in accordance with its terms, except as
limited by Bankruptcy, insolvency, receivership and similar laws from time to
time in effect and general principles of equity, including, without limitation,
those relating to the availability of specific performance.

Section 19. Contingent Reimbursement Obligation of the Company to the Manager
for the Manager Offering Payments.

(a) The Company acknowledges the payment by Manager, for and on behalf of the
Company, to the underwriters of the Initial Public Offering of the Manager
Offering Payments, as defined in and pursuant to Section 2(b) of the IPO
Underwriting Agreement (the “Manager Offering Payments”).

(b) The Company agrees to reimburse the Manager an amount (the “Manager
Conditional Reimbursement Right”) equal to the Manager Offering Payments if
during any full four calendar quarter period during the 24 full calendar
quarters after the closing of the Initial Public Offering (the “Conditional
Payment Period”), the Company’s Core Earnings for such four-quarter period
exceeds the product of:

(i) the weighted average of the issue price per share of Common Stock of all of
the Company’s offerings of Common Stock (including the Initial Public Offering)
multiplied by the weighted average number of shares of Common Stock outstanding
(including, for the avoidance of doubt, any restricted shares of Common Stock
and any shares of Common Stock underlying other awards granted under one or more
of the Company’s equity incentive plans) in the four-quarter period; and (ii) 8%
(such product of (i) and (ii), the “Performance Hurdle Rate”).

(c) (i) The Manager Conditional Reimbursement Right, if any, shall be payable as
follows:

(A) one hundred percent (100%) of the Manager Conditional Reimbursement Right
will be payable in shares of Common Stock; provided, however, the percentage of
the Manager Conditional Reimbursement Right payable in shares of Common Stock is
subject to the following: (1) the ownership of such shares by the Manager does
not violate the limit on ownership of Common Stock set forth in the Company’s
Governing Instruments, after giving effect to any waiver from such limit that
the Board of Directors may grant to the Manager or its Affiliates in the future
and (2) the Company’s issuance of such shares to the Manager complies with all
applicable restrictions under U.S. federal securities laws and the rules of the
NYSE; and

(B) the remaining portion of the Manager Conditional Reimbursement Right that is
not payable in shares of Common Stock pursuant to Section 19(c)(i), if any, will
be payable in cash.

(ii) The number of shares of Common Stock, if any, payable to the Manager
pursuant to the Manager Conditional Reimbursement Right will be equal to the
amount of the Manager Conditional Reimbursement Right divided by the Initial
Public Offering Price of the Common Stock ($20.00); provided, however, that, if
the number of outstanding shares of Common Stock is increased or decreased or
the shares of Common Stock are changed into or exchanged for a different number
or kind of stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse split, combination of
stock, exchange of stock, stock dividend or other distribution payable in
capital stock, or other increase or decrease in such stock effected without
receipt of consideration by the Company occurring after the date of this
agreement, the price per share of Common Stock used to determine the number of
shares to be issued to the Manager upon payment of the Manager Conditional
Reimbursement Right shall be adjusted proportionately and accordingly by the
Company, and the kinds of shares of stock issuable to the Manager upon payment
of the Manager Conditional Reimbursement Right shall be adjusted by the Company
equitably.

(d) During the Conditional Payment Period if the Manager Conditional
Reimbursement

 

24



--------------------------------------------------------------------------------

Right has not been paid, the Manager shall compute Core Earnings for each full
four-quarter period within 45 days after the end of each fiscal quarter and
shall promptly deliver such computation and the calculation of the Performance
Hurdle Rate to the Board of Directors. In the event that the Performance Hurdle
Rate has been met, the Company shall pay the Manager Conditional Reimbursement
Right, in Common Stock and/or cash as set forth in Section 19(c) above, to the
Manager no later than the date which is five Business Days after the date of
delivery to the Board of Directors of the applicable computation of Core
Earnings and the calculation of the Performance Hurdle Rate.

(e) In the event the Termination Fee is payable to the Manager prior to the end
of the Conditional Payment Period and the Manager Conditional Reimbursement
Right has not been paid, the Company shall pay the Manager Conditional
Reimbursement Right to the Manager, in Common Stock and/or cash as set forth in
Section 19(c) above, on the same date as the payment of the Termination Fee in
reimbursement of the Manager’s payment of the Manager Offering Payments,
irrespective of whether the Performance Hurdle Rate has been met.

(f) If the Performance Hurdle Rate has not been met and no Termination Fee has
become payable to the Manager prior to the end of the Conditional Payment
Period, then the Manager Conditional Reimbursement Right shall terminate as of
the end of the Conditional Payment Period.

(g) The Manager and Company agree that the Manager’s payment of the Manager
Offering Payments on behalf of the Company is an advance by the Manager for and
on behalf of the Company for federal income tax purposes, giving rise to a
contingent payable from the Company to the Manager and will not take any
position inconsistent therewith.

Section 20. Notice

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Agreement must be in writing, to the following addressess:

If to the Company or the TRS, to:

Colony Financial, Inc.

2450 Broadway

Santa Monica, California 90404

Attention: Chief Financial Officer

Fax No.: 310-407-7430

If to the Manager:

Colony Financial Manager, LLC.

2450 Broadway

Santa Monica, California 90404

Attention: Joy Mallory

Fax No.: 310-407-7416

(b) All notices, demands and requests to be sent to a party hereto pursuant to
this Agreement shall be deemed to have been properly given or served if:
(i) personally delivered, (ii) deposited for next day delivery by Federal
Express, or other similar overnight courier services, addressed to such party,
(iii) deposited in the United States mail, addressed to such party, prepaid and
registered or certified with return receipt requested or (iv) transmitted via
facsimile or other similar device to the attention of such party.

 

25



--------------------------------------------------------------------------------

(c) All notices, demands and requests so given shall be deemed received:
(i) when personally delivered, (ii) twenty-four hours after being deposited for
next day delivery with an overnight courier, (iii) forty-eight hours after being
deposited in the United States mail, or (iv) three hours after being transmitted
via facsimile or otherwise transmitted and receipt has been confirmed.

Section 21. Binding Nature of Agreement; Successors and Assigns. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided in this Agreement.

Section 22. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter of this Agreement.
The express terms of this Agreement control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms of this
Agreement.

Section 23. Amendments. This Agreement may be amended or modified only by an
agreement in writing signed by all parties hereto.

Section 24. No Implied Waivers; Remedies. No failure or delay on the part of any
party in exercising any right, privilege, power, or remedy under this Agreement,
and no course of dealing shall operate as a waiver of any such right, privilege,
power or remedy; nor shall any single or partial exercise of any right,
privilege, power or remedy under this Agreement preclude any other or further
exercise of any such right, privilege, power or remedy or the exercise of any
other right, privilege, power or remedy. No waiver shall be asserted against any
party unless signed in writing by such party. The rights, privileges, powers and
remedies available to the parties are cumulative and not exclusive of any other
rights, privileges, powers or remedies provided by statute, at law, in equity or
otherwise. Except as provided in this Agreement, no notice to or demand on any
party in any case shall entitle such party to any other or further notice or
demand in any similar or other circumstances or constitute a waiver of the right
of the party giving such notice or making such demand to take any other or
further action in any circumstances without notice or demand.

Section 25. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA. EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT THE COURTS OF THE STATE OF CALIFORNIA SHALL HAVE
EXCLUSIVE JURISDICTION IN CONNECTION WITH ANY ACTIONS OR PROCEEDINGS ARISING
BETWEEN THE PARTIES UNDER THIS AGREEMENT. EACH OF THE PARTIES HEREBY IRREVOCABLY
CONSENTS AND SUBMITS TO THE JURISDICTION OF SAID COURTS FOR ANY SUCH ACTION OR
PROCEEDING. EACH OF THE PARTIES HEREBY WAIVES THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING IN SAID COURTS.

Section 26. Headings. The headings contained in this Agreement are for
convenience only and shall not affect the construction or interpretation of any
provisions of this Agreement.

Section 27. Severability. If any provision of the Agreement shall be held to be
invalid, the remainder of the Agreement shall not be affected thereby.

Section 28. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding

 

26



--------------------------------------------------------------------------------

when one or more counterparts of this Agreement, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their representatives on the date first written above.

 

    COMPANY

Address:

 

2450 Broadway

6th Floor

   

COLONY FINANCIAL, INC.,

a Maryland corporation

    By:   /s/ Darren J. Tangen Santa Monica, California 90404     Name:   Darren
J. Tangen     Title:   Chief Financial Officer and Treasurer

 

    TRS

Address:

 

2450 Broadway

6th Floor

Santa Monica, California 90404

 

 

   

COLONY FINANCIAL TRS, LLC,

a Delaware limited liability company

 

   

By:

 

 

Colony Financial, Inc., its sole member and manager

 

    By:   /s/ Darren J. Tangen     Name:   Darren J. Tangen     Title:   Chief
Financial Officer and Treasurer

 

    MANAGER

Address:

 

2450 Broadway

6th Floor

   

COLONY FINANCIAL MANAGER, LLC,

a Delaware limited liability company

    By:   /s/ Thomas J. Barrack, Jr. Santa Monica, California 90404     Name:  
Thomas J. Barrack, Jr.     Title:   Chief Executive Officer

 

   

COLONY CAPITAL

Solely for the purposes of Sections 3(a) and 12(d)

Address:

 

2450 Broadway

6th Floor

   

COLONY CAPITAL, LLC,

a Delaware limited liability company

    By:   /s/ Thomas J. Barrack, Jr. Santa Monica, California 90404     Name:  
Thomas J. Barrack, Jr.     Title:   Chairman and Chief Executive Officer

 

28



--------------------------------------------------------------------------------

Exhibit A

The Board of Directors has adopted the following investment guidelines:

 

  •  

no investment shall be made that would cause the Company to fail to qualify as a
REIT for federal income tax purposes;

 

  •  

no investment shall be made that would cause the Company to be regulated as an
investment company under the Investment Company Act; and

 

  •  

until appropriate investments can be identified, the Manager may invest the
proceeds of the Company’s Initial Public Offering and any future offerings in
interest-bearing, short-term investments, including money market accounts and/or
U.S. treasury securities, that are consistent with the Company’s intention to
qualify as a REIT and maintain its exemption from registration under the
Investment Company Act.

In addition, any investment of the Company’s capital of up to $10 million
requires the approval of the Company’s Chief Executive Officer; any investment
in excess of $10 million but less than or equal to $100 million requires the
approval of the Investment Committee; and any investment in excess of $100
million requires the approval of the Board of Directors.

 

A-1